DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment of 12/17/2021.
Claims 1-21 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Neilson (Reg. No. 72,914).

The Specification is amended as follows:
	1.	 (Currently Amended) A garage door status monitoring and control system comprising:
	a motor operable to move a garage door to alternate garage door positions and having a rotatable output shaft,
	an encoder comprising a rotary optical encoder operatively associated with the motor and configured to generate a pulse stream comprising motor signal pulses comprising optical pulses indicative of rotational movement of the rotatable output shaft,

	a garage door operator having a door controller operatively coupled to the encoder and configured to receive the pulse stream from the encoder independent of the door control module, and
	a wheel having spaced paddles projecting therefrom with spaces defined between the paddles, the wheel affixed to the rotatable output shaft for rotation therewith, wherein a plurality of the spaced paddles each comprise a first same width and a plurality of the spaces defined between the paddles each comprise a second same width,
	wherein the door control module has a programmably-controlled apparatus generating a digital door status signal indicative of one of the alternate garage door positions in response to the pulse stream, and
	wherein the garage door operator provides supervisory control over movement of the garage door based upon the pulse stream.
7.	 (Currently Amended-Canceled).
8.	 (Currently Amended-Canceled).
	9.	(Currently Amended) The garage door status monitoring and control system of claim [[8]] 1, wherein the first same width and the second same width are identical.
	10.	(Currently Amended) The garage door status monitoring and control system of claim [[8]] 1, wherein the wheel further comprises a dissimilar spaced paddle projecting therefrom and providing a registration tab comprising a width different from 
	12.	(Currently Amended) An apparatus for monitoring and controlling a door status position of a movable barrier that is moved between first and second door status positions by a motor responding to door commands from a controller of a garage door operator, the apparatus comprising:
	an optical encoder for generating motor signal pulses indicative of movement of a rotatable output shaft of the motor and for inputting the motor signal pulses both to a programmably-controlled microprocessor and to the garage door operator, wherein the motor signal pulses are inputted to the garage door operator independent of the programmably-controlled microprocessor;
	a wheel having spaced paddles projecting therefrom with spaces defined between the paddles, the wheel affixed to the rotatable output shaft of the motor for rotation therewith, wherein a plurality of the spaced paddles each comprise a first same width and a plurality of the spaces defined between the paddles each comprise a second same width;
	the programmably-controlled microprocessor configured to convert the motor signal pulses to a digital door status signal indicative of whether the movable barrier is at a first door status position or a second door status position; and
	the controller of the garage door operator configured to generate the door commands, the door commands providing supervisory control over the movement of the barrier based upon the motor signal pulses.
15.	 (Currently Amended-Canceled).
	16.	(Currently Amended) The apparatus as defined by claim [[15]] 12, 
	21.	(Currently Amended) A garage door status monitoring and control system comprising:
	a motor operable to move a garage door in an opening direction and in a closing direction, 
	an encoder comprising a rotary optical encoder operatively associated with the motor and configured to generate a pulse stream comprising motor signal pulses indicative of movement of the motor and the door, 
	a wheel having spaced paddles projecting therefrom with spaces defined between the paddles, the wheel affixed to a rotatable output shaft of the motor for rotation therewith, wherein a plurality of the spaced paddles each comprise a first same width and a plurality of the spaces defined between the paddles each comprise a second same width, and
	a door control module operatively coupled to the encoder for receiving the pulse stream, wherein the door control module counts motor signal pulses of the pulse stream; 
	wherein the door control module generates a first digital door status signal indicative of the door having a closed status in response to the count of the motor signal pulses exceeding a threshold, 
	wherein the door control module generates a second digital door status signal indicative of the door having a not closed status in response to the count of the motor signal pulses not exceeding the threshold, and
	wherein the door control module is configured to change the threshold based upon:

		an input from a user indicating a change to the closed position.

Allowable Subject Matter
Claims 1-6, 9-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1, 12 and 21:  In view of the limitations the closest prior art as shown in pto-1449 including the prior works of the assignee/inventor does not explicitly describe or suggest an apparatus for monitoring and controlling/a garage door status monitoring and control system comprising: a motor operable to move a garage door to alternate garage door positions and having a rotatable output shaft, an encoder comprising a rotary optical encoder operatively associated with the motor and configured to generate a pulse stream comprising motor signal pulses comprising optical pulses indicative of rotational movement of the motor and the door rotatable output shaft, a door control module operatively coupled to the encoder and configured to receive the pulse stream, a garage door operator having a door controller operatively coupled to the encoder and configured to receive the pulse stream from the encoder independent of the door control module, and a wheel having spaced paddles projecting therefrom with spaces defined between the paddles, the wheel affixed to the rotatable output shaft for rotation therewith, wherein a plurality of the spaced paddles each comprise a first same width and a plurality of the spaces defined between the paddles each comprise a second same width, wherein the door control module has a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL AGARED/           Patent Examiner, Art Unit 2846                                                                                                                                                                                             /KAWING CHAN/Primary Examiner, Art Unit 2846